Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1-14 are pending.  Claims 1-14 are examined on the merits.



Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “ A method for inhibiting esophageal inflammation or reducing esophageal stricture in an esophagus of a subject, comprising: administering to the esophagus of the subject a therapeutically effective amount of an extracellular matrix (ECM) hydrogel comprising a digest solution, wherein the digest solution comprises a hydrated, decellularized, enzymatically digested, intact extracellular matrix, wherein the digest solution has a pH 7.2 — 7.8 and forms a gel when warmed to a temperature greater than 25°C, thereby inhibiting esophageal inflammation or reducing esophageal stricture in the subject.” The recitation is confusing, as it is not clear how come a decellularized, enzymatically digested extracellular matrix could also be an “intact extracellular matrix”. 
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.


Claim Rejections –35 USC § 112, 4th
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is/are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Claim 4 recites “the method of claim 1, wherein the extracellular matrix hydrogel is bioactive”. However, claim 1 recites “a method for inhibiting esophageal inflammation or reducing esophageal structure in an esophagus of a subject”, therefore, the therapeutically effective amount of ECM hydrogel is inherently bioactive. Thus claim 4 does not further limit claim 1.


Claim Rejections –35 USC § 102/103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 9, and 11-14 are rejected under 35 USC § 102 (b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Hodde et al (US 20080107750 A1).  
          Hodde et al teach ECM hydrolysate compositions that form hydrogels at or near physiologic pH and temperature will be preferred for in vivo bulking applications, for example in the treatment of stress urinary incontinence, gastroesophageal reflux disease (thus inhibiting esophageal inflammation or reducing esophageal structure in an esophagus of a subject, thus bioactive, thus claim 4 is met), cosmetic surgery, vesico urethral reflux, anal incontinence and vocal cord repair. These forms of the submucosa or other ECM gel have, in addition to collagen, complex extracellular matrix sugars and varying amounts of growth factors in other bioactive agents that can serve to remodel tissue at the site of implantation. These ECM hydrolysate compositions can, for example, be injected into a patient for these applications [0070]. The ECM material is enzymatically digested for a sufficient time to produce a hydrolysate of ECM components [0042] (thus decellularized and enzymatically digested). The gel compositions of the invention can be prepared from an isolated ECM material, for example one of those listed above. The ECM material is used to prepare a solubilized mixture including components of the material. This can be achieved by digestion of the ECM material in an acidic or basic medium and/or by contact with an appropriate enzyme or combination of enzymes [0038]. In one embodiment the pH of the fractionated ECM hydrolysate is raised by the addition of a buffered NaOH solution to 6.6 to 8.0, more preferably 7.2 to 7.8 [0050] (thus the claimed digest solution having a pH 7.2-7.8, thus claim 1 is met). In certain embodiments, a solubilized extracellular matrix composition as described herein can be sterilized in any suitable manner [0054] (thus claim 2 is met). Tissues from various biological structures can be used for these purposes, including for example small intestine, stomach, the urinary bladder (thus claim 5 is met), skin, pericardium, dura mater, fascia, and the like [0003]. The method of claim 1, wherein during said dialysis steps, aqueous ECM hydrolysate has an ECM hydrolysate concentration of about 2 mg/ml to about 200 mg/ml (see claim 5) (thus claim 11 is met).  In this fashion, non-invasive procedures for tissue augmentation will be provided, which in preferred cases will involve the injection of an ungelled ECM hydrolysate (thus a pre-gel form, thus claim 13 is met) containing suspended ECM particles at a relatively lower (e.g. room) temperature (thus the claimed below 25 degree C in claim 14), which will be promoted to form a gelled composition when injected into a patient and thereby brought to physiologic temperature (about 37.degree. C.) [0055] (thus claims 9 and 12 are met). Hodde et al teach preparation of lyophilized, bioactive ECM composition (Example 6): small intestinal submucosa is harvested and prepared form freshly euthanized pigs [0081] (thus claim 6 is met).
          As discussed above, the cited references disclose teach ECM hydrolysate compositions that form hydrogels for the treatment of gastroesophageal reflux disease. Although the cited reference does not explicitly teach gastroesophageal reflux disease patient is associated with inflammation or esophageal structure caused by reflux disease, the claimed hydrogel would inherently treat inflammation or esophageal structure. Consequently, the claimed method appears to be anticipated by the references. 
In the alternative, even if the claimed method is not identical to the referenced method with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced method is likely to inherently possess the same characteristics of the claimed method particularly in view of the similar characteristics which they have been shown to share. Thus, the claimed method would have been obvious to those of ordinary skill in the art with the meaning of U.S.C. 103. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the art rejection above, please note that Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ method differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 


	
	

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655